Title: To James Madison from William Blackledge, 12 December 1808
From: Blackledge, William
To: Madison, James



City of Washington Decr: 12th: 1808

Should the government in any short time stand in need of a person to fill the office of Judge in the Orleans or Mississippi Territory, I would beg leave to recommend to their Notice Francis X Martin Esquire an Attorney of very good Standing at the Bar both of the Federal & Superior Courts of No. Carolina.  Mr. Martin is a Frenchman by birth, between forty five and fifty years of Age, has been upwards of twenty years in the United States and uniformly Republican, tho never busying himself much with pollitics; and is remarkable both for his industry & Sobriety.  In addition to being master of both the English & French languages, he has a pretty good acquaintance with the Spanish language.  He is a man in easy circumstances though not to be called wealthy & has no family.  He was elected two years to represent the town of Newbern in the State Legislature, and for my own part should have no doubt of his attachment to the Country.  Mr. Martin does not know of this recommendation, nor should I have given it, but that I have thought such a man might be perhaps useful to the government, & don’t doubt that Should he be appointed he would feel a pride at having it in his power to serve the Country  With the highest Respect I have the honor to be Sir Your Obdt. Servt.

Wm. Blackledge

